Citation Nr: 0412875	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  99-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to May 
1979.  This matter arises from an August 1989 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran provided 
testimony in support of his appeal at a hearing that was held 
before a RO Decision Review Officer in October 1999, and at a 
videoconference hearing that was chaired by the undersigned 
in November 2003.  Transcripts of both hearings are of 
record.

The case was REMANDED by the Board in February 2001 to cure 
certain procedural defects.  The case was returned to the 
Board for appellate review.

The Board notes that the veteran submitted additional 
evidence to the VA that has not yet been reviewed by the RO.  
Normally, such evidence must be considered by the RO, the 
agency of original jurisdiction, prior to adjudication of the 
claim by the Board.  38 CFR § 20.1304; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, the veteran also 
submitted waivers of such consideration by the RO; therefore, 
his appeal may be considered by the Board at this time.  


FINDING OF FACT

Epilepsy was not manifested in service or within one year of 
service discharge, and no medical evidence has been presented 
establishing a nexus between any incident, illness, or 
disease occurring in service and the veteran's current 
epilepsy disorder.


CONCLUSION OF LAW

Epilepsy was not incurred in or aggravated by service, and 
may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a veteran before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In the present case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, the veteran's substantially complete 
claim was received as of July 1998.  Thereafter, by an August 
1999 rating decision, the RO adjudicated the claim.  Only 
after that rating decision was promulgated did the RO, in a 
letter sent in June 2001, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Yet during the course of his appeal, 
the veteran was also sent a development letter in September 
1998, notice of a rating decision in August 1999, a 
development letter in October 1999, a statement of the case 
in November 1999, a Board remand in February 2001, and a 
supplemental statement of the case in December 2002.  All 
these actions and documents - collectively - listed and/or 
discussed the evidence considered, the legal criteria for 
determining whether the veteran's claim could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing the veteran of the information 
and evidence necessary to substantiate his claim.  Moreover, 
at his November 2003 videoconference hearing before the 
undersigned, the veteran clearly indicated that he was aware 
of the types of evidence he needed to submit to support his 
claim, and that he felt that that evidence has been 
submitted.

However, because the VCAA notice letter was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letter provided to the veteran in June 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to its 
reconsideration of the veteran's claim in a December 2002 
supplemental statement of the case, and the content of the 
notice letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  He has also testified that he is fully aware of the 
types of evidence he needed to submit to support his claim 
for service connection.  Therefore, not withstanding 
Pelegrini, to decide the claim would not be prejudicial error 
to the claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. §  5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed numerous 
private and VA medical records, various medical treatises, 
and written statements from the veteran and other 
individuals.  The veteran has not indicated that there are 
any outstanding records pertinent to his claim.  The veteran 
has also been given the opportunity to provide personal 
testimony before a Decision Review Officer at the RO and 
before the undersigned.  

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  For reasons 
that will be set forth in greater detail below, the Board 
does not believe it is necessary to obtain a medical opinion 
in this appeal.

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  This appeal has been 
pending for nearly six years.  There would be no possible 
benefit to remanding this claim again, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Analysis

The veteran contends that he currently suffers from epilepsy, 
and that the disability is the result of an illness he 
experienced during his active service.  Specifically, he 
maintains that the fever, chills, and headache that he 
experienced for a one week period in service was the result 
of either malaria or a meningitis infection.  He asserts that 
the residuals of the illness eventually resulted in him 
developing epilepsy in 1995.  The veteran acknowledges that 
there is no clear evidence establishing that he contracted 
malaria or meningitis in service.  However, he also states 
the medical evidence of record provides ample support of his 
contention that it was possible that he contracted malaria or 
meningitis.  Given the fact that there is some medical 
evidence that establishes a causal relationship between 
malaria and meningitis and the subsequent development of 
epilepsy, the veteran argues that the benefit of the doubt 
should be provided to him, and that service connection for 
epilepsy should be granted.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
epilepsy becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's service medical records are absent any findings 
for complaints, treatment, or diagnosis of epilepsy.  There 
are also no findings of the diagnosis of, or treatment for, 
malaria or meningitis.  In this regard, a treatment note 
indicates that the veteran was seen for complaints of chills 
in December 1977.  The examiner noted that these symptoms had 
occurred about a week earlier, and that the veteran gave a 
history of not taking his chloroquine every week.  He had a 
temperature of 99.4.  His throat and nasal turbinate were 
inflamed.  There was evidence of cervical adenopathy.  
Testing for malaria and mononucleosis was negative.  The 
veteran was stationed in Nigeria at the time of this illness.  
On physical examination pending service discharge, the 
veteran's neurological system was normal.  The examination 
report was also negative for any findings related to malaria 
or meningitis.

The veteran does not refute the fact that his service medical 
records are absent any findings of epilepsy, malaria, or 
meningitis.  He instead argues that his malaria smear may 
have been tainted by the fact that he was taking chloroquine 
on a sporadic basis and overdosed on the medication once he 
became sick.  He says the combination of these factors could 
have caused the smear to come out negative.  Alternately, he 
avers that he may have actually had meningitis, and that the 
physician that eventually examined him erred by not testing 
him for meningitis.  In support of this theory, the veteran 
submitted a medical treatise that recommended testing for 
meningitis following a negative smear for malaria.  The 
citation to this recommendation is dated 1978.  

Additional medical treatises and excerpts from medical texts 
were submitted to support the veteran's claim.  This medical 
literature covers a variety of subjects to include the 
symptoms of meningitis, the correlation between malaria and 
the increased likelihood developing epilepsy, the increased 
risk of epilepsy following meningitis and encephalitis, and 
the greater frequency of seizure-type epilepsy in developing 
countries.  The veteran argues that, when considered in its 
totality, the medical literature supports his theory that his 
in service history of fever and chills for one week was the 
result of either malaria or meningitis, and that this illness 
eventually caused to his epilepsy.  None of these documents, 
however, contain any findings directly related to the 
veteran.

The veteran has also presented lay statements from fellow 
service members.  Those individuals reported serving with the 
veteran in Nigeria.  They recalled the veteran becoming ill 
in November 1977, and that his symptoms included high fever, 
headaches, and chills.  They indicated that no doctor was 
available to treat the veteran at that time.  One individual 
opined that the veteran's symptoms were "indicative of 
malaria."  There is no evidence, nor is it contended, that 
this individual is a medical professional.  

With respect to the medical evidence of record, reports dated 
between July 1996 to November 1998 from B.S. Zaret, M.D., 
document active treatment for epilepsy.  A treatment note 
dated in July 1996 indicates that the veteran's first seizure 
event occurred in November 1995.  Dr. Zaret noted that the 
veteran gave a history of having some febrile seizures as a 
child, and that he suffered a closed head injury as a child.  
An August 1996 treatment note indicated that an EEG and MRI 
had been negative.  The eventual diagnosis, which was first 
documented in October 1996, was "idiopathic epilepsy of 
partial onset, right hemisphere."  The records from Dr. 
Zaret contain no findings related to the veteran's military 
service or to the etiology of his seizure disorder.

An August 1999 report from R.N. Kishner, M.D., indicates that 
the veteran gave a history of developing a fever with severe 
headaches while stationed in Nigeria in 1977.  Following a 
complete physical and neurological examination, the 
impression was that the veteran suffered from an idiopathic 
seizure disorder or a secondary focal seizure disorder with 
an etiology that was underdetermined but had no clear 
underlying structural abnormality.  Dr. Kishner opined that 
the veteran probably had a septic meningitis in service but 
no encephalitis.  He said he would defer to VA as to whether 
there was any etiological relationship between the meningitis 
and the veteran's current seizure disorder.

The veteran obtained consultations to address the etiology of 
this seizure disorder.  In February 2001, he underwent a 
neurological evaluation at the Miami VA Outpatient Center 
(VAOC) and had an MRI performed.  The findings of the MRI 
were consistent with right-sided mesialtemporal sclerosis.  
In this regard, the consulting neurologist diagnosed the 
veteran as having focal epilepsy secondary to structural 
abnormality in the right mesial temporal lobe (sclerosis).  
He said the etiology of the seizure disorder was "unclear."  
However, if the veteran's history of an in-service malarial 
infection could be confirmed, the physician stated malaria as 
the cause of his seizure disorder could not be "discluded."

The veteran underwent an infectious disease consultation at 
the Miami VAOC in March 2001 to determine whether there was a 
correlation between his flu-like symptoms in 1977 and his 
focal epilepsy.  His in-service history of illness in 1977 
was discussed.  Given the fact that a smear for malaria had 
been negative, the examiner, an infectious disease fellow, 
opined that was "unlikely" that the veteran actually had 
malaria at that time.  He stated another possible cause of 
the veteran's illness was aseptic meningitis, especially 
"herpes simples meningoencephalitis" which has temporal lobe 
predilection.  However, the physician noted that no spinal 
tap was performed at that time, and that, even if a tap was 
performed, a test for herpetic meningitis was not yet 
available.  He said there was no way to prove that the 
veteran had aseptic meningitis in service.  Given these 
findings, the examiner stated there were no diagnostic tests 
that could be performed to determine whether or not the 
veteran had aseptic meningitis or a malarial disease in 1977.

An October 2002 report from A.J. Ramsey, M.D., indicates that 
the veteran had a blood study performed to determine whether 
a history of ""sexually transmitted disease'" (herpes)" 
would account for aseptic meningitis.  All tests were 
reported as negative.  Referring to the earlier consultation 
reports. Dr. Ramsey indicated that there was "no way for us 
today, which is now 25 years later to determine the etiology 
of seizures disorder."  However, according to the blood 
work, Dr. Ramsey was able to state there was no evidence of 
genital herpes antibodies or syphilis.

An additional report from Dr. Krishner was received in 
December 2002.  Therein, Dr. Krishner indicated that the 
veteran had brought many documents for him to review.  He 
said the difficulty in rendering an opinion as to the 
etiology of the veteran's seizure disorder lay in the fact 
that the veteran did not have an appropriate workup in 1977.  
Had there been a full thorough workup at that time regarding 
his illness, he noted there would be little if any question 
regarding residual impairment.  However, as the evaluation 
in-service had been inadequate, Dr. Krishner stated that it 
would be "conjecture" to render an opinion as to the 
etiology of the veteran's seizure disorder.  To that end, he 
said there was only a "possibility" of a relationship.

The Board greatly appreciates the work and effort the veteran 
has put into developing his claim.  The veteran has clearly 
worked hard in researching his case.  His self-education of 
his disability is commendable.  However, none of the evidence 
discussed above establishes a definitive medical nexus 
between any illness occurring during the veteran's active 
military service and his development of epilepsy over 20 
years post-service discharge.  The argument that the illness 
the veteran experienced in 1977 was actually malaria or 
meningitis is not supported by any credible medical opinion.  
At best, the opinions have indicated that it was possible 
that the veteran's in-service illness was malaria or 
meningitis.  However, the physicians that rendered these 
opinions have stated that a definitive opinion cannot be made 
because of the lack of evidence/testing performed in 1977.  

Further, even if the veteran did have malaria or meningitis 
in service, an etiological link between the illness and his 
current epilepsy has not been established.  The veteran's 
epilepsy has repeatedly been described as idiopathic.  
"Idiopathic" is defined as "of unknown causation."  See 
Lathan v. Brown, 7 Vet. App. 359, 361 (1995) [citing 27th 
edition of DORLAND'S MEDICAL DICTIONARY at 815].  The most 
some physicians have been able to state is that there is a 
possibility that the veteran's epilepsy was caused by an 
earlier malaria or meningitis infection, if such an infection 
could be proven.  

In other words, the veteran's claim for service connection 
for epilepsy is based on speculation that is based on further 
speculation.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for epilepsy 
because there is no evidence of the disability in service or 
for several years following service.  There is also no real 
credible medical evidence establishing that the veteran 
suffered from malaria or meningitis in service.  Thus, while 
there is a current diagnosis of epilepsy there is no true 
indication that pertinent disability or any underlying 
causative illness is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
multiple medical opinions indicating that it is impossible to 
determine whether the veteran's in-service fever, headaches, 
and chills were the result of malaria or meningitis and 
because the veteran's epilepsy is of a idiopathic origin, any 
opinion relating the current epilepsy to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2003).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for epilepsy is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



